—Appeal by the defendant (1) from two judgments of the Supreme Court, Suffolk County (Mullen, J.), both rendered November 30, 1990, convicting him of attempted robbery in the first degree under Indictment No. 755/90 and robbery in the second degree under S.C.I. No. 558/90, upon his pleas of guilty, and imposing sentences, and (2) from an amended judgment of the same court (Namm, J.), rendered December 12, 1990, revoking a sentence of probation previously imposed by the same court (Mazzei, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence -of imprisonment upon his previous conviction of attempted robbery in the third degree under Indictment No. 1117/89.
Ordered that the judgments and amended judgment are affirmed.
While the defendant seeks to have this Court review his claim that the sentences imposed by the Supreme Court for his convictions under Indictment No. 755/90 and S.C.I. No. *656558/90 were improper in that the court failed to adhere to a promise that the sentences would be made to run concurrently with a sentence yet to be imposed by the County Court upon his violation of probation under Indictment No. 1117/89, the defendant did not seek to withdraw his pleas of guilty. Accordingly, the defendant has failed to preserve this issue for appellate review (see, People v Pellegrino, 60 NY2d 636; People v John, 186 AD2d 269).
In any event, "[wjhether the sentence for a violation of probation should run concurrent or consecutive with the sentence on the underlying crime or crimes which formed the basis for the violation rests in the sound discretion of the sentencing court” (People v Rodriguez, 181 AD2d 515; People v Jackson, 106 AD2d 93). We discern no basis to disturb the sentencing court’s determination that the sentence imposed for the violation of probation should run consecutively with the sentences imposed on the intervening crimes. Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.